Citation Nr: 1430510	
Decision Date: 07/07/14    Archive Date: 07/15/14

DOCKET NO.  12-03 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a compensable rating prior to April 22, 2013, and in excess of 20 percent thereafter, for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel

INTRODUCTION

The Veteran had active service from February 1948 to February 1952.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In December 2010, a hearing was held at the RO before a Decision Review Officer.  A transcript of the hearing has been associated with the claims file.  In January 2014, a videoconference hearing was held before the undersigned.  A transcript of the hearing has been associated with the Veteran's electronic file.

In February 2014, the Board remanded the claim for further development.  

In a May 2014 rating decision, the AMC granted a 20 percent rating for bilateral hearing loss, effective April 22, 2013.  As this increase does not constitute a full grant of all benefits possible the claim is still before the Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board notes that this claim is now a Veterans Benefits Management System (VBMS) paperless claims file.  Additionally, a review of the Veteran's Virtual VA file revealed VA treatment records dated June 2013 to May 2014 and the January 2014 Board hearing transcript.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Prior to April 22, 2013, the Veteran's bilateral hearing loss was manifested by hearing acuity of no worse than Level II in both the right and left ear.
2.  Since April 22, 2013, the Veteran's bilateral hearing loss was manifested by hearing acuity of no worse than Level V in both the right and left ear.


CONCLUSION OF LAW

The criteria for a compensable rating prior to April 22, 2013, and in excess of 20 percent thereafter, for bilateral hearing loss have not been met.  38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.85, 4.86, Diagnostic Code (DC) 6100.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist the Veteran in substantiating his claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  For an increased disability rating claim, VA is required to provide the Veteran with generic notice - that is, the type of evidence needed to substantiate the claim.  This includes evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Here, the duty to notify the Veteran regarding his increased rating claim was satisfied by way of a letter dated March 2009.  The letter also informed the Veteran of the Veteran's and VA's respective duties for obtaining evidence.  Additionally, the letter provided notice regarding how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  Here, the Veteran's post-service VA records have been associated with the claims folder.  Additionally, the Veteran has not identified any outstanding records that have not been requested or obtained.

The Veteran was afforded VA examinations in May 2009, September 2011, and April 2014.  The Board finds that the VA examinations are adequate because the examiner conducted clinical evaluations, reviewed the Veteran's medical history, and described the Veteran's bilateral hearing loss in sufficient detail so that the Board's evaluation is an informed determination.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Moreover, the VA audiological examinations specifically include the Veteran's reported functional effects of his bilateral hearing loss, namely difficulty comprehending normal conversation, especially with background noise, and difficulty hearing the television.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007) (holding that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report).

As previously noted, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned in June 2011.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that a "hearing officer" who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The undersigned specifically noted the issues on appeal and noted that the Veteran needed to provide evidence showing that his symptoms warranted a higher rating.  As such, the Board finds that the undersigned complied with the aforementioned hearing duties.

The Board is also satisfied that there has been substantial compliance with the February 2014 remand directives, which included obtaining outstanding VA treatment records and affording the Veteran another VA examination.  

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Legal Criteria

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part 4 (2013).  Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  

The veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Here, the relevant evidentiary window begins one year before the Veteran filed his claim for an increased rating, and continues to the present time.  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In cases for which the evaluation of hearing loss is at issue, an examination for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a). 

Hearing loss ratings range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with average hearing thresholds determined by puretone audiometric testing at frequencies of 1000, 2000, 3000 and 4000 cycles per second.  "Puretone threshold average" is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz divided by four.  This average is used in all cases (including those in §4.86) to determine the Roman numeral designation for hearing impairment from Table VI or VIa. 38 C.F.R. § 4.85, DC 6100.
The rating schedule establishes eleven auditory acuity levels, designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  38 C.F.R. § 4.85.  The horizontal rows in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The vertical columns in Table VI represent nine categories of decibel loss based on the puretone audiometry test.  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect.  See 38 C.F.R. §§ 4.85, 4.86.

The regulations also provide that in cases of exceptional hearing loss, i.e. when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the Roman numeral designation will be determined for hearing impairment, separately, from either Table VI or Table VIa, whichever results in the higher numeral. 38 C.F.R. § 4.86.  A Roman numeral designation will also be determined from either Table VI or Table VIa, whichever results in the higher numeral, when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  That numeral will then be elevated to the next higher Roman numeral.

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).  

Analysis

The Veteran contends that his bilateral hearing loss is more severe than reflected in his current disability rating.  

Specifically, the Veteran's wife reported that the Veteran often does not respond when his grandchildren talk to him and that he plays the TV so loud she cannot hear what is going on in the other room.  The Veteran's wife also reported that she does not let the Veteran go out by himself because he does not hear what's going on around him.  See December 2010 DRO hearing transcript.  The Veteran also reported that without his hearing aids he is essentially deaf.  He also reported that his hearing loss affects his life due to his severe problems with communicating and participating in all activities.  See January 2012 VA Form 9.  The Veteran also asserted that as he receives hearing aids from the VA he should be compensated accordingly.  See January 2014 Board hearing transcript.  

The Veteran was afforded a VA examination in May 2009.  The Veteran reported that the functional effect of his hearing loss on daily activities was difficulty comprehending speech in noise and difficulty comprehending television dialogue.  The right ear had pure tone thresholds of 20, 35, 65, and 70 decibels at 1000, 2000, 3000, and 4000 Hertz, respectively.  The left ear had pure tone thresholds of 15, 25, 65, and 65 decibels at these same frequencies.  The average threshold for the right ear was 48 (47.5) and left ear was 43 (42.5).  The Veteran had 84 percent speech recognition for the right ear and 90 percent for the left ear.  This translates to level II hearing for both the right ear and left ear which, when applied to 38 C.F.R. § 4.85, Table VII, equates to a noncompensable evaluation.  An exceptional pattern of hearing impairment under 38 C.F.R. § 4.86 was not shown.

The Veteran was afforded a VA QTC examination in September 2011.  The Veteran reported that his current symptoms were difficulty understanding speech.  The examiner noted that the impact of the Veteran's hearing loss on occupational and daily activity was mild to moderate as he has difficulty hearing the clarity in normal conversational speech, especially in the presence of background noise.  The right ear had pure tone thresholds of 20, 45, 65, and 70 decibels at 1000, 2000, 3000, and 4000 Hertz, respectively.  The left ear had pure tone thresholds of 20, 35, 60, and 65 decibels at these same frequencies.  The average threshold for the right ear was 49 (48.75) and left ear was 45.  The Veteran had 96 percent speech recognition for both the right and left ear.  This translates to level I hearing for both the right and left ear which, when applied to 38 C.F.R. § 4.85, Table VII, equates to a noncompensable evaluation.  An exceptional pattern of hearing impairment under 38 C.F.R. § 4.86 was not shown.

The Veteran was afforded another VA examination in April 2014.  The examiner noted that the Veteran's hearing loss did not impact the ordinary conditions of life including the ability to work.  The right ear had pure tone thresholds of 30, 55, 75, and 80 decibels at 1000, 2000, 3000, and 4000 Hertz, respectively.  The left ear had pure tone thresholds of 30, 50, 75, and 75 decibels at these same frequencies.  The average threshold for the right ear was 60 and left ear was 65.  The Veteran had 74 percent speech recognition in the right ear and 70 percent in the left ear.  This translates to level V hearing in the both the right and left ear which, when applied to 38 C.F.R. § 4.85, Table VII, equates to a 20 percent evaluation.  An exceptional pattern of hearing impairment under 38 C.F.R. § 4.86 was not shown.

Based on the evidence above, the Board finds that the audiometric testing conducted prior to April 22, 2013, fails to reflect results warranting the assignment of a compensable rating.  Additionally, audiometric testing after April 22, 2013, fails to reflect a basis for awarding an evaluation in excess of 20 percent pursuant to the applicable regulations.  

The Board expressly acknowledges its consideration of the lay evidence of record when adjudicating this claim, including the Veteran's report of difficulty comprehending normal conversation, especially with background noise and difficulty hearing the television.  The Board further acknowledges that the Veteran is both competent and credible in his report of his hearing loss symptomatology as his reported symptomatology has remained consistent over time.  The Board has also considered the Veteran's assertion that since he receives hearing aids from the VA he should be compensated accordingly.  However, the Board notes that the rating criteria for hearing impairments is designed to consider the Veteran's diminished hearing acuity, and as outlined above, the assignment of a disability evaluation on a schedular basis is a purely mechanical process based on audiometric test results.  As such, based on the Veteran's audiological examinations the Board is compelled to conclude that the preponderance of the evidence is against entitlement to a compensable disability prior to April 22, 2013, and a rating in excess of 20 percent thereafter, for bilateral hearing loss.  Thus, there is no reasonable doubt to be resolved.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990). 




Other Considerations

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

Here, the symptoms associated with the Veteran's service-connected bilateral hearing loss include difficulty comprehending normal conversation, especially with background noise and difficulty hearing the television.  The Board finds that the Veteran has not described exceptional or unusual features associated with his hearing loss.  There is no doubting the Veteran's symptoms cause some impairment in his functioning and capacity.  However, the extent of his impairment is adequately contemplated by the rating criteria, which reasonably describe the effects of his disability.  The Board notes that the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability, including difficulty hearing in the presence of environmental noise.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

Finally, the Court has held that entitlement to a TDIU is an element of all appeals for a higher rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised when a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  In this case, the Board finds that a claim for TDIU was not expressly raised by the Veteran or reasonably raised by the record.  Moreover, the Veteran does not allege nor does the evidence suggest that he is unemployable due to his service-connected bilateral hearing loss.  As such, based on the evidence of record, the Board finds that further consideration of a TDIU is not warranted.




(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to a compensable rating prior to April 22, 2013, and in excess of 20 percent thereafter, for bilateral hearing loss, is denied.  



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


